Exhibit 23.5 Consent of Independent Registered Public Accounting Firm Symon Holdings Corporation Plano, Texas We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated March 28, 2013, relating to the consolidated financial statements of Symon Holdings Corporation, appearing in the Registration Statement on Form S-1 (No. 333-188413) filed by RMG Networks Holding Corporation, which is incorporated by reference in the Form 8-K/A filed on July 3, 2013. /s/ BDO USA, LLP BDO USA, LLP Dallas, Texas August 9, 2013
